*553
ORDER

PER CURIAM.
Darwin Threadgill was convicted by a jury and sentenced to five years in prison for assault in the first degree § 565.050, RSMo 2000; one year in jail and a $1000.00 fine for assault in the third degree, § 565.070, RSMo Cum. Supp 1998; forty-two years in prison for attempted forcible rape, § 566.030, RSMo Cum.Supp. 1998; five years in prison for burglary in the second degree, § 569.170, RSMo 2000; and one year in jail for misdemeanor stealing, § 570.030, RSMo Cum.Supp.1998. All sentences were ordered to run consecutively. Mr. ThreadgUl appeals, claiming the trial court abused its discretion by refusing to grant a mistrial. He argues that the trial court’s instruction to disregard Police Officer John Vidal’s answer connecting Mr. ThreadgiU with a pattern of rapes was not sufficient to purge the prejudicial effect of the evidence of other crimes the statement created. The volunteered, inadmissible statement made by Officer Vidal was clearly not prejudicial to Mr. ThreadgiU, it did not play a decisive role in the jury’s determination of his guUt and the trial court’s remedy of instructing the jury to disregard the testimony was not arbitrary or unreasonable. Therefore, the trial court did not abuse its discretion in denying a mistrial. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).